Citation Nr: 1424831	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia certified the appeal to the Board.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through February 2012, which have been considered by the RO in the February 2012 statement of the case.


FINDINGS OF FACTS

1.  In a final April 2002 rating decision, the RO denied a claim of entitlement to service connection for hypertension.  

2.  The evidence received since the April 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  

3.  The competent and credible evidence shows that the Veteran's current hypertension is etiologically related to his period of active duty service.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria to establish entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in reopening the claim of entitlement to service connection for hypertension and granting service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

The Veteran's original claim for service connection for hypertension was denied in April 2002; the Veteran did not appeal this decision and it is final.  In an October 2008 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for hypertension.  In October 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran submitted a statement, in December 2008, requesting that the RO reconsider its decision to deny his claim for service connection for hypertension.  As the statement was submitted within one year of the October 2008 rating decision and disagreed with that decision, the Board construes this statement as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2013).  The RO issued a statement of the case (SOC) in February 2012 and the Veteran submitted a Substantive Appeal in February 2012 to perfect his appeal.  Therefore, as the October 2008 rating decision was timely appealed, the April 2002 rating decision is the last prior final denial.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for hypertension was denied in an April 2002 rating decision, because the RO found that the Veteran's service treatment records did not show that the Veteran had hypertension in service.  

Since the April 2002 final rating decision, the Board concludes that the new and material evidence requirement has been met to reopen a claim of entitlement to service connection for hypertension.  In November 2008, the Veteran submitted a statement from his VA primary care physician, who cited several blood pressure readings from the Veteran's service treatment records and explained that although the Veteran was not diagnosed with hypertension in service, those readings clearly met the hypertension criteria.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for hypertension is reopened.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, such as hypertension, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

The Veteran contends that his hypertension began while he was in service.  

Based on a careful review of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension is etiologically related to his period of active duty service.  As an initial matter, the evidence shows that the Veteran has a current hypertension diagnosis and is treating his condition with three separate medications.  See February 2012 VA treatment record.  

The Veteran's service treatment records from April 1975 to May 1978 reflect several blood pressure readings.  Those readings were as follows: 120/66 in April 1975, 122/84 in May 1976, 130/88 in June 1976, 148/90 in June 1977, 150/86 in October 1977, 152/90 in November 1977, and 128/78 in May 1978.  The records do not reflect any diagnosis for hypertension.  However, in a November 2008 statement, the Veteran's VA primary care physician cited the blood pressure readings from June 1977, October 1977 and November 1977 as evidence that the Veteran had elevated blood pressure readings which met the criteria for hypertension.  The VA primary care physician stated that although the service treatment records show no diagnosis or treatment for hypertension, the Veteran still had hypertension in service.  See also November 2010 statement.  Therefore, the Board finds that the competent medical evidence has established that the Veteran's elevated blood pressure readings in service reflect that the Veteran had hypertension.  

Finally, the Board finds that the record shows that the Veteran's current hypertension diagnosis is related to his in-service elevated blood pressure readings determined to be hypertension.  At his January 2014 Board hearing, the Veteran testified that one year from his discharge from service, he sought treatment for his hypertension from a private physician and that he was prescribed blood pressure medication.  The Veteran explained that he tried to obtain the treatment records from that period but they had been destroyed.  Available private treatment records document that the Veteran had been receiving treatment for his hypertension since February 1995 and had been prescribed daily medication to treat his condition.  In addition to his private treatment records, the record also includes VA treatment records from August 2002 to February 2012 documenting his treatment for hypertension.  The Veteran's VA primary care physician noted that the Veteran's hypertension may have been present for many years even as early as his teens or twenties.  See August 2002 VA treatment record.  

As there is no evidence in the record to dispute the Veteran's testimony, the Board finds that the Veteran's testimony, that he was treated one year after his discharge for hypertension and prescribed blood pressure medication, is credible.  Based on the competent medical evidence that the Veteran had hypertension in service, the Veteran's credible testimony that he was treated for hypertension beginning one year after service and the Veteran's private and VA treatment records showing continuous treatment for hypertension, the Board finds that the Veteran, resolving all reasonable doubt in his favor, has met the criteria for a grant of service connection for hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence has been received, and the petition to reopen a claim of entitlement to service connection for hypertension is granted. 

Entitlement to service connection for hypertension is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


